SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Eaton Vance Mutual Funds Trust (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement no.: (3) Filing Party: (4) Date Filed: EATON VANCE DIVERSIFIED INCOME FUND EATON VANCE EMERGING MARKETS LOCAL INCOME FUND EATON VANCE GLOBAL MACRO ABSOLUTE RETURN FUND EATON VANCE INTERNATIONAL INCOME FUND EATON VANCE STRATEGIC INCOME FUND (collectively, the Funds) Dear Shareholder, As a shareholder of one or more of the Funds listed above, you recently received proxy materials asking you to vote on an important proposal affecting the Funds. Enclosed is an updated version of the proxy materials including corrected information regarding each Funds number of shares outstanding and the beneficial owners of such shares. If you have already voted you may revoke or change your vote at any time prior to its use by written notification received by a Fund, by the execution of a later-dated proxy card, by a Funds receipt of a subsequent valid Internet or telephonic vote, or by attending the meeting and voting in person. The proposal that you are asked to consider is recommended by the Funds Board of Trustees. The Special Meeting of Shareholders is scheduled to be held on September 25, 2009. Your vote allows you to weigh in on the future policies of your Fund. Therefore, we ask that you register your vote without delay. If you have not voted yet, we encourage you to utilize one of the following easy options for recording your vote promptly: Speak to a live proxy specialist by calling 1-866-864-7961. We can answer your questions and record your vote. (Open: M-F 9am  10pm) Log on to the website noted on your proxy card and enter your control number printed on the card, and vote by following the on-screen prompts. Call the phone number on the proxy card and enter the control number printed on the card and follow the touchtone prompts. Mail in your signed proxy card in the envelope provided. THE BOARD OF TRUSTEES RECOMMENDS THAT YOU VOTE IN FAVOR OF THE PROPOSAL AND BELIEVES THE PROPOSAL IS IN THE BEST INTERESTS OF SHAREHOLDERS OF EACH FUND. If you have any questions regarding anything contained in this letter, please call The Altman Group, Inc., toll free at 1-866-864-7961. YOUR VOTE IS IMPORTANT. PLEASE VOTE TODAY.
